Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                          ADVANCE SHEET HEADNOTE
                                                                      March 18, 2019



                                        2019 CO 19

No. 16SC75, Garner v. People—Eyewitnesses—Identification Evidence and
Procedures—In-Court Identification.

       The supreme court reviews whether due process or Colorado rules of evidence

required the exclusion of victim-witnesses’ in-court identifications of the defendant,

where each witness had failed to identify the defendant in a photographic array before

trial and almost three years had elapsed between the crime and the confrontations. The

supreme court holds that where an in-court identification is not preceded by an

impermissibly suggestive pretrial identification procedure arranged by law enforcement,

and where nothing beyond the inherent suggestiveness of the ordinary courtroom setting

made the in-court identification itself constitutionally suspect, due process does not

require the trial court to prescreen the identification for reliability. Because the defendant

alleges no impropriety regarding the pretrial photographic arrays, and the record reveals

nothing unusually suggestive about the circumstances of the witnesses’ in-court

identifications, the supreme court holds that the in-court identifications did not violate

due process. The court further holds that the defendant’s evidentiary arguments are
unpreserved and that the trial court’s admission of the identifications was not plain error

under CRE 403, 602, or 701. Accordingly, the supreme court affirms the judgment of the

court of appeals.
                      The Supreme Court of the State of Colorado
                      2 East 14th Avenue • Denver, Colorado 80203

                                        2019 CO 19

                            Supreme Court Case No. 16SC75
                         Certiorari to the Colorado Court of Appeals
                          Court of Appeals Case No. 12CA2540

                                        Petitioner:

                                   James Joseph Garner,

                                               v.

                                       Respondent:

                           The People of the State of Colorado.

                                   Judgment Affirmed
                                        en banc
                                     March 18, 2019


Attorneys for Petitioner:
Megan A. Ring, Public Defender
Inga K. Nelson, Deputy Public Defender
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
Jillian J. Price, Assistant Attorney General
         Denver, Colorado

Attorneys for Amicus Curiae The American Psychological Association:
Wilmer Cutler Pickering Hale and Dorr LLP
Michael J.P. Hazel
     Denver, Colorado
Wilmer Cutler Pickering Hale and Dorr LLP
David W. Ogden
Daniel S. Volchok
Kevin M. Lamb
     Washington, D.C.

Attorneys for Amicus Curiae The Innocence Project:
Johnson & Klein, PLLC
Eric K. Klein
Amy D. Trenary
    Boulder, Colorado



JUSTICE MÁRQUEZ delivered the Opinion of the Court.
JUSTICE HART dissents, and JUSTICE HOOD and JUSTICE GABRIEL join in the
dissent.




                                        2
¶1     Eyewitness identifications are extremely powerful evidence. “[T]here is almost

nothing more convincing than a live human being who takes the stand, points a finger at

the defendant, and says ‘That’s the one!’” Watkins v. Sowders, 449 U.S. 341, 352 (1981)

(Brennan, J., dissenting) (quoting Elizabeth F. Loftus, Eyewitness Testimony 19 (1979)). But

such evidence is also fallible. Indeed, “the annals of criminal law are rife with instances

of mistaken identification.” United States v. Wade, 388 U.S. 218, 228 (1967). Precisely

because identification testimony is so persuasive, a mistaken identification can lead to a

wrongful conviction.

¶2     Criminal defendants therefore have access to certain safeguards at trial to test the

reliability of identification evidence, including the right to counsel and the opportunity

to cross-examine prosecution witnesses. The U.S. Supreme Court has also recognized “a

due process check on the admission of eyewitness identification, applicable when the

police have arranged suggestive circumstances leading the witness to identify a

particular person as the perpetrator of a crime.” Perry v. New Hampshire, 565 U.S. 228, 232

(2012). Specifically, in Neil v. Biggers, the Court held that where the State seeks either to

admit evidence of a resulting out-of-court identification or to elicit a live identification

from the witness at trial, due process requires the trial court to assess whether, under the

totality of the circumstances, the identification is nevertheless reliable. 409 U.S. 188,

198–99 (1972).

¶3     Here, the People charged James Garner for a bar shooting that injured three

brothers. The People’s case hinged on the brothers’ live identifications of Garner at trial

almost three years later, though none of them could identify Garner as the shooter in an

                                              3
earlier photographic array.        The core question before us is whether, in these

circumstances, Biggers required the trial court to assess the reliability of the brothers’

first-time in-court identifications before allowing them in front of the jury.

¶4     Garner argues that particularly given the brothers’ inability to identify him before

trial, their in-court identifications were the product of impermissibly suggestive

circumstances, and the trial court should have suppressed them under both Biggers and

the Colorado Rules of Evidence. The People respond that where an in-court identification

does not stem from a constitutionally defective out-of-court identification procedure, the

court need not screen the in-court identification for reliability. Instead, any questions of

reliability are for the jury to weigh.

¶5     We hold that where an in-court identification is not preceded by an impermissibly

suggestive pretrial identification procedure arranged by law enforcement, and where

nothing beyond the inherent suggestiveness of the ordinary courtroom setting made the

in-court identification itself constitutionally suspect, due process does not require the

trial court to assess the identification for reliability under Biggers. Because Garner alleges

no impropriety regarding the pretrial photographic arrays, and the record reveals

nothing unusually suggestive about the circumstances of the brothers’ in-court

identifications, we hold that the in-court identifications did not violate due process. We

further hold that Garner’s evidentiary arguments are unpreserved and that the trial

court’s admission of the identifications was not plain error under CRE 403, 602, or 701.

Accordingly, we affirm the judgment of the court of appeals.



                                              4
                             I. Facts and Procedural History

¶6       Near closing time at a Denver bar, two groups were celebrating birthdays.

Christian Adame-Diaz was celebrating with his friend and his two brothers, Roberto and

Arturo. The defendant, James Garner, was celebrating with his girlfriend and a few

others. A fight broke out between the two groups. Someone pulled out a gun and fired

six shots, injuring all three brothers. Following the shooting, Garner’s group fled. Police

recovered from the scene a pair of glasses splattered with Garner’s blood, and a cell phone

belonging to his girlfriend.

¶7       The People charged Garner with attempted murder of each brother; first-degree

assault of Christian and Arturo; possession of a weapon by a previous offender;1 and

crime of violence sentence enhancers. The defense maintained that although Garner was

at the bar on the night of the shooting, he was not the gunman.

¶8       During their investigation, police presented each brother with a photographic

array that included Garner. Although Christian was able to identify Garner as someone

present at the bar the night of the shooting, none of the brothers identified Garner as the

gunman.

¶9       Despite failing to identify Garner in the pretrial photo arrays, all three brothers

positively identified him almost three years later at trial as the shooter. Roberto testified

first. When asked whether he saw “anybody . . . in the courtroom . . . who shot at [him]




1   The People later dismissed this charge.

                                              5
on that particular evening,” Roberto pointed at Garner and identified the color of his

shirt. Roberto said the shooter’s face was something he would never forget. The

following morning, defense counsel moved to strike Roberto’s in-court identification of

Garner “as an impermissible one-on-one show[-]up identification, not comporting with

the factors that are required.” The trial court took the issue under advisement.

¶10    Arturo was the next brother to testify. When asked how long he had stayed at the

bar that night, Arturo spontaneously identified Garner, saying, “[U]ntil this individual

here fired at us. I don’t want to see this guy I remember with the gun.” Arturo said he

was “a hundred percent sure that it was him.” Defense counsel objected to “the unduly

suggestive nature of th[e] one-on-one identification,” but did not specify what made the

in-court identification suggestive. The trial court overruled the objection.

¶11    Christian likewise spontaneously identified Garner in the courtroom.                While

testifying about the events leading up to the shooting, Christian pointed at Garner and

said, “[H]im, James that’s here, pushed [Roberto] against the chairs. When he fell on top

of the chairs and tables, he took out his gun and started shooting my brother.” Christian

was positive that Garner was the gunman. Defense counsel again objected “as to a

one-on-one prejudicial show-up lineup,” and the trial court again overruled the objection.

¶12    Throughout trial, defense counsel questioned the reliability of the brothers’

identification testimony. In her opening statement, counsel asked the jury to note how

the brothers’ descriptions of the shooter initially conflicted but began to cohere over time:

       [T]he . . . brothers . . . give different descriptions of what they think the man
       looked like. . . . None of them describe a person with facial hair. Yet later
       they meet with the district attorneys and the detective at the bar, and

                                              6
       suddenly all of their descriptions kind of start to line up a little bit more
       because now they are all describing a guy with facial hair.

¶13    Counsel highlighted these and many other discrepancies in the brothers’

descriptions of the shooter through cross-examination, eliciting differences in the type,

color, and detail of the shooter’s clothing, and whether he had facial hair or wore glasses.

¶14    Defense counsel also confronted each brother with his earlier failure to identify

Garner as the shooter in a photographic array. For example, Christian acknowledged on

cross-examination that when he saw Garner in the photo array, he told the detective, “He

was there but he was not the shooter.” And counsel engaged in the following exchange

with Roberto:

       Q. Now, you spoke with [the detective] again . . . so that you could look at
       the [photo] lineup and see if you could find the man you’ll never forget?

       A. Yes.

       Q. Which you did not?

       A. No, I didn’t do it.

¶15    During closing argument, defense counsel again sought to undermine the

brothers’ in-court identifications. She retraced for the jury how “[e]veryone’s initial

description of the shooter [wa]s different,” and how the brothers’ descriptions changed

over time. Counsel also contrasted the brothers’ inability to identify Garner in the

photographic arrays with their certainty that he was the shooter when they saw him in

court: “They can’t identify James Garner at . . . all, but when he’s sitting in this chair, the

one with the arrow over it, that’s when they can say they’re sure.”

¶16    The jury convicted Garner of first-degree assault of Christian; second-degree


                                              7
assault of Arturo; and the lesser-included offenses of attempted reckless manslaughter of

Christian and Arturo. The jury acquitted Garner of all attempted murder charges and of

all the lesser-included charges against Roberto.

¶17    Garner appealed his convictions, arguing, as relevant here, that the admission of

the brothers’ in-court identifications violated his right to due process under the state and

federal constitutions, and the requirements of CRE 403, 602, and 701.

¶18    The court of appeals rejected these contentions. People v. Garner, 2015 COA 175,

__ P.3d __. The court reasoned that in Neil v. Biggers, the U.S. Supreme Court articulated

a test for “the exclusion of impermissible pretrial identifications and the in-court

identifications that follow them.” Garner, ¶ 11. The harm to be avoided, the division

explained, is the risk that “the in-court identification is the product of the illegal lineup

and not the observation of the defendant’s wrongful act.” Id. at ¶ 10. The court recited

the factors identified in Biggers that a trial court should consider when assessing the

reliability of an identification that follows an impermissibly suggestive confrontation

procedure: (1) the witness’s opportunity to view the accused at the time of the crime;

(2) the witness’s degree of attention; (3) the accuracy of the witness’s prior description;

(4) the witness’s level of certainty at the confrontation; and (5) the length of time between

the crime and the confrontation. Id. at ¶ 11 (citing Biggers, 409 U.S. at 199).

¶19    The court of appeals next observed that the majority of courts have declined to

extend Biggers to in-court identifications that do not follow unlawful pretrial

identifications. Id. at ¶ 12. The court also observed that Colorado has not applied “[t]he

exclusionary rule . . . to in-court identifications alleged to be suggestive simply because

                                              8
of the typical trial setting.” Id. at ¶ 13 (quoting People v. Monroe, 925 P.2d 767, 775 (Colo.

1996)).

¶20       Relying on these principles, the court noted that although Garner’s counsel

“objected to . . . the identifications on the basis that they were one-on-one show-ups,” she

offered no specific argument identifying the “constitutionally impermissible and

suggestive circumstances other than the fact that the[] identifications occurred in the

courtroom setting.” Id. at ¶ 19. The court reasoned that, although “relevant and certainly

grist for cross-examination,” the brothers’ inability to identify Garner as the shooter prior

to trial did not, as a matter of law, “preclude [them] from making an identification upon

seeing [Garner] in court.” Id. at ¶ 21. The court explained that the brothers’ previous

failure to identify Garner went to the weight of their in-court identification testimony,

rather than its admissibility. Id. at ¶¶ 21–22.

¶21       The court observed that “[e]ach identification was done in the presence of the

jury,” and that “defense counsel extensively cross-examined and impeached each of the

brothers with their prior inconsistent statements and inability to identify defendant as

the shooter from the photo lineup.” Id. at ¶ 23. Thus, the court concluded, Garner “was

given a full and fair opportunity to cross-examine each of the in-court identifications,”

and his right to due process was not violated. Id.

¶22       The court also summarily rejected Garner’s “bare evidentiary arguments,” noting

that defense counsel had not made specific objections at trial under CRE 403, 602, or 701.

Id. at ¶ 23 n.2. It concluded the trial court had not, in any event, abused its discretion

under those rules in admitting the in-court identifications. Id.

                                              9
¶23      We granted Garner’s petition for a writ of certiorari to decide whether the in-court

identifications were admitted in error.2

                                        II. Analysis

¶24      Garner argues that the admission of the brothers’ first-time in-court identifications

violated his rights to due process and a fair trial. Importantly, he does not allege that the

pretrial identification procedures were improper. Instead, he contends that the brothers’

first-time in-court identifications were the product of impermissibly suggestive

circumstances, particularly given the brothers’ inability to identify Garner as the shooter

in the pretrial photographic arrays. Therefore, he argues, the trial court was required to

assess the reliability of these in-court identifications under the Biggers test before

admitting them.       Garner also contends the trial court should have excluded the

identifications under CRE 403, 602, and 701, though he failed to make specific objections

under those rules at trial.

¶25      The People respond that in-court identifications not preceded by improper pretrial

identification procedures do not implicate a defendant’s right to due process. The People

observe that in-court identification procedures historically have not been cause for

concern, and point out that in Perry v. New Hampshire, the U.S. Supreme Court held that

the Biggers reliability test is not required for identifications that were not procured under




2   We granted certiorari to review the following issue:
         1. Whether the court of appeals erred in affirming the trial court’s
            admission of the in-court identifications of the defendant.

                                              10
suggestive circumstances arranged by law enforcement. Although they acknowledge

that all in-court identifications entail some element of suggestion, they contend that any

inherent suggestiveness of the courtroom setting is not attributable to law enforcement.

The People thus argue the trial court was not required to prescreen the brothers’ in-court

identifications for reliability under the Biggers factors; rather, the reliability of their

identification testimony was for the jury to weigh. Alternatively, the People argue that

even under the Biggers factors, the identifications were sufficiently reliable to be admitted.

Finally, the People contend that the trial court did not plainly err by failing, sua sponte,

to exclude the challenged identifications under CRE 403, 602, and 701.

¶26    We begin our analysis by tracing the U.S. Supreme Court’s development of the test

articulated in Biggers. We then observe that in the wake of Biggers, courts have been

divided on whether the Biggers reliability analysis applies to an in-court identification not

preceded by an improper out-of-court identification procedure. We also note that in

Colorado, we have recognized that certain in-court identifications might raise due

process concerns, but we have declined to require prescreening of identifications alleged

to be suggestive based merely on the ordinary courtroom setting.

¶27    Next, we turn to a discussion of the U.S. Supreme Court’s decision in Perry. There,

the Court held that out-of-court identifications that are not a product of suggestive

circumstances arranged by law enforcement do not require judicial prescreening for

reliability under Biggers. Though the Supreme Court in Perry did not squarely address

whether Biggers applies to first-time in-court identifications, its reasoning has

significantly reshaped that debate: the clear majority of courts to consider the issue since

                                             11
Perry have concluded that Biggers does not require trial courts to screen first-time in-court

identifications for reliability. These courts have concluded that for defendants identified

for the first time in court, the ordinary safeguards of the trial process are sufficient to

satisfy due process, and the reliability of the identification testimony is for the jury to

weigh.

¶28      Relying on the Supreme Court’s reasoning in Perry, we hold that where an in-court

identification is not preceded by an impermissibly suggestive pretrial identification

procedure arranged by law enforcement, and where nothing beyond the inherent

suggestiveness of the ordinary courtroom setting made the in-court identification itself

constitutionally suspect, due process does not require the trial court to assess the

identification for reliability under Biggers. Because Garner does not allege that the

pretrial identification procedures were improper, and the record reveals nothing

unusually suggestive about the circumstances surrounding the brothers’ in-court

identifications, we hold that their admission did not violate due process. We further hold

that the trial court’s admission of the identifications was not plain error under CRE 403,

602, or 701. Accordingly, we affirm the judgment of the court of appeals.

                    A. Suggestive Out-of-Court Identifications and
                          Subsequent In-Court Identifications

¶29      Historically, the questionability of eyewitness identification testimony went to the

weight of such evidence and not its admissibility. But in a trilogy of cases decided in

1967, United States v. Wade, 388 U.S. 218 (1967), Gilbert v. California, 388 U.S. 263 (1967),

and Stovall v. Denno, 388 U.S. 293 (1967), the U.S. Supreme Court held that in certain


                                              12
circumstances, an out-of-court identification obtained by means of improper police

procedures, as well as any subsequent in-court identification tainted by the original

improper one, should be excluded from the jury’s consideration altogether.

¶30    In both Wade and Gilbert, witnesses identified the defendant at a post-indictment

lineup conducted in the absence of the defendant’s counsel. Wade, 388 U.S. at 219–20;

Gilbert, 388 U.S. at 269–70. In Wade, the Court considered whether the witnesses’

subsequent courtroom identifications of the defendant at trial should be excluded from

evidence. 388 U.S. at 219–20. In Gilbert, the prosecution sought to offer not only the

witnesses’ courtroom identifications, but also testimony relating their initial

identifications at the pretrial lineup. 388 U.S. at 271.

¶31    In both cases, the Court held that the Sixth Amendment right to counsel applies to

a post-indictment lineup because it is a critical stage requiring the presence of counsel to

preserve the defendant’s basic right to a fair trial. Wade, 388 U.S. at 236–37; accord Gilbert,
388 U.S. at 272. In so doing, the Court expressed concern about “the high incidence of

miscarriage of justice from mistaken identification” resulting from “the degree of

suggestion inherent in the manner in which the prosecution presents the suspect to

witnesses for pretrial identification.” Wade, 388 U.S. at 228. The Court thus envisioned

the presence of defense counsel as the antidote to potentially suggestive pretrial

identification procedures—both to avert prejudice at the lineup itself, and to preserve the

accused’s meaningful ability to attack the credibility of the witness’s resulting courtroom

identification at trial. See id. at 228–37.

¶32    The Court then turned to the proper remedy for the Sixth Amendment violations.

                                              13
As to the pretrial identification testimony the State sought to admit in Gilbert, the Court

reasoned that such evidence was the “direct result of the illegal lineup ‘come at by

exploitation of []the primary[] illegality,’” and only the sanction of automatic exclusion

could assure law enforcement authorities’ respect for the accused’s right to presence of

counsel. 388 U.S. at 272–73 (quoting Wong Sun v. United States, 371 U.S. 471, 488 (1963)).

¶33    But as to the in-court identifications in both Wade and Gilbert, the Court reasoned

that a per se exclusionary rule would be unjustified. Wade, 388 U.S. at 240; accord Gilbert,
388 U.S. at 272. Instead, the Court held that the prosecution should be given an

opportunity to establish by clear and convincing evidence that the witnesses’ in-court

identifications were based upon observations of the defendant other than during the

lineup. Wade, 388 U.S. at 240; Gilbert, 388 U.S. at 272. The relevant question, the Court

explained, was “[w]hether, granting establishment of the primary illegality, the evidence

to which instant objection is made has been come at by exploitation of that illegality or

instead by means sufficiently distinguishable to be purged of the primary taint.” Wade,
388 U.S. at 241 (quoting John MacArthur Maguire, Evidence of Guilt 221 (1959)). An in-

court identification free from the taint of any improper pretrial procedure could thus

properly go to the jury.

¶34    Finally, in Stovall, the Court held that the exclusionary rule identified in Wade and

Gilbert did not apply retroactively. Stovall, 388 U.S. at 296–301. But in setting forth its

reasons for giving those cases only prospective application, the Court made clear that a

defendant could nevertheless seek to prove—independent of any Sixth Amendment

violation—that a police identification procedure was so “unnecessarily suggestive and

                                            14
conducive to irreparable mistaken identification” as to violate his Fourteenth

Amendment right to due process. Id. at 301–02. There, the victim-witness identified

Stovall in a pretrial show-up conducted in her hospital room, where Stovall stood

handcuffed to an officer and was the only black man present. Id. at 295. Ultimately, the

Court found no due process violation, concluding that the highly suggestive procedure

in that case was justified because no one knew how long the victim-witness might live.

Id. at 301–02. But importantly, Stovall recognized a distinct due process protection from

unnecessarily suggestive out-of-court identification procedures.

¶35    A year later, in Simmons v. United States, the Supreme Court again considered the

due process protection against suggestive pretrial identification procedures. 390 U.S. 377

(1968). In that case, the prosecution relied on in-court identifications that were allegedly

tainted by the witnesses’ previous exposure to a suggestive photographic array. Id. at

381–83. The Simmons Court acknowledged that the police’s improper use of photographs

can lead to a mistaken identification, and that a witness “thereafter is apt to retain in his

memory the image of the photograph rather than of the person actually seen, reducing

the trustworthiness of [any] subsequent . . . courtroom identification.” Id. at 383–84. But

the Court also noted that the danger of such a technique can be mitigated through

cross-examination at trial. Id. at 384. Thus, it declined to prohibit the already widespread

use of photographic arrays. Id. Instead, it held that a conviction based on in-court

identification at trial following a pretrial identification by photograph will be set aside

where the pretrial identification procedure was “so impermissibly suggestive as to give

rise to a very substantial likelihood of irreparable misidentification.” Id. The Court

                                             15
ultimately declined to overturn Simmons’ conviction, reasoning that the identification

procedure used in that case was justified, and that there was little chance that it led to a

misidentification. Id. at 384–85.

       In Biggers, the Supreme Court synthesized its prior cases and established the

approach to be used to determine whether due process requires suppression of an

identification tainted by suggestive procedures. In that case, the prosecution’s evidence

included a victim-witness’s testimony regarding her visual and voice identification of the

defendant at a station-house show-up. 409 U.S. at 189, 195–96.    In discerning the

guidelines that had emerged from its prior cases, the Court emphasized that “the primary

evil to be avoided [from a suggestive confrontation] is ‘a very substantial likelihood of

irreparable misidentification.’” Id. at 198 (quoting Simmons, 390 U.S. at 384).         That

likelihood of misidentification is what violates a defendant’s right to due process, the

Court explained; it is what justifies the exclusion of an in-court identification made in the

wake of a suggestive out-of-court identification, as well as testimony about the

out-of-court identification itself. See id.

       However, the Court rejected the idea that unnecessary suggestiveness alone

requires the exclusion of evidence. Id. Instead, the Court held that the proper question

is “whether under the ‘totality of the circumstances’ the identification was reliable even

though the confrontation procedure was suggestive.” Id. at 199. The Court then outlined

five factors to be considered in evaluating the likelihood of misidentification: (1) the

opportunity of the witness to view the criminal at the time of the crime; (2) the witness’s

degree of attention; (3) the accuracy of the witness’s prior description of the criminal;

                                              16
(4) the level of certainty the witness demonstrated at the confrontation; and (5) the length

of time between the crime and the confrontation. Id. at 199–200. Applying these factors,

the Court concluded there was no substantial likelihood of misidentification, and the

evidence was properly allowed to go to the jury. Id. at 201.

¶36    A few years later, in Manson v. Brathwaite, the Court clarified that the Biggers

analysis applied to out-of-court confrontations conducted both pre- and post-Stovall.

432 U.S. 98, 114 (1977). The Court again rejected a per se rule of exclusion whenever law

enforcement officers use improper identification procedures, reemphasizing that

“reliability is the linchpin in determining the admissibility of identification testimony”

and explaining that the five factors outlined in Biggers are to be weighed against the

“corrupting effect of the suggestive identification itself.” Id. at 111–14. Ultimately, the

Court could not conclude that there was a substantial likelihood of misidentification in

that case, and “[s]hort of that point, such evidence [was] for the jury to weigh.” Id. at 116.

The Court observed that it was “content to rely upon the good sense and judgment of

American juries,” noting that evidence containing “some element of untrustworthiness

is customary grist for the jury mill,” and that juries can “measure intelligently the weight

of identification testimony that has some questionable feature.” Id.

                        B. First-Time In-Court Identifications

¶37    Biggers and Brathwaite did not answer the question before us today: whether a

first-time in-court identification not preceded by an impermissibly suggestive pretrial

identification procedure arranged by law enforcement should be subject to judicial

screening under Biggers. In the wake of those cases, courts were split on the issue. Many

                                             17
began to evaluate the reliability of such first-time in-court identifications under Biggers,3

while still many others declined to do so.4

¶38     Courts that applied Biggers to such first-time in-court identifications tended to

reason that Biggers was concerned primarily with preventing convictions based on

mistaken identification, a rationale that supported applying its analysis to all eyewitness

identifications, whether obtained before or during trial. See, e.g., United States v. Hill,

967 F.2d 226, 232 (6th Cir. 1992) (“All of the concerns that underlie the Biggers analysis,

including the degree of suggestiveness, the chance of mistake, and the threat to due

process are no less applicable when the identification takes place for the first time at

trial.”).

¶39     Meanwhile, those courts that declined to apply Biggers reasoned primarily that

unlike suggestive out-of-court identifications or in-court identifications tainted by earlier

suggestive procedures, first-time in-court identifications take place before the jury and




3 See, e.g., United States v. Douglas, 489 F.3d 1117, 1126 (11th Cir. 2007); United States v.
Murray, 65 F.3d 1161, 1168–69 (4th Cir. 1995); United States v. Hill, 967 F.2d 226, 232 (6th
Cir. 1992); United States v. Rundell, 858 F.2d 425, 426–27 (8th Cir. 1988) (per curiam); United
States v. Aigbevbolle, 772 F.2d 652, 654 (10th Cir. 1985); Code v. Montgomery, 725 F.2d 1316,
1319–20 (11th Cir. 1984) (per curiam); Isom v. State, 928 So. 2d 840, 846–49 (Miss. 2006); In
re R.W.S., 728 N.W.2d 326, 335–36 (N.D. 2007); Commonwealth v. Silver, 452 A.2d 1328,
1331–32 (Pa. 1982); State v. Drawn, 791 P.2d 890, 892–93 (Utah Ct. App. 1990); Hogan v.
State, 908 P.2d 925, 928–29 (Wyo. 1995).
4 See, e.g., United States v. Domina, 784 F.2d 1361, 1367–69 (9th Cir. 1986); Byrd v. State,
25 A.3d 761, 767 (Del. 2011); In re W.K., 323 A.2d 442, 444 (D.C. 1974); White v. State,
403 So. 2d 331, 335 (Fla. 1981); Ralston v. State, 309 S.E.2d 135, 136–37 (Ga. 1983); State v.
King, 934 A.2d 556, 561 (N.H. 2007); State v. Clausell, 580 A.2d 221, 235–36 (N.J. 1990); State
v. Green, 250 S.E.2d 197, 200 (N.C. 1978); State v. Lewis, 609 S.E.2d 515, 518 (S.C. 2005).

                                              18
are subject to all the ordinary protections of a criminal trial:

       The concern with in-court identification, where there has been suggestive
       pretrial identification, is that the witness later identifies the person in court,
       not from his or her recollection of observations at the time of the crime
       charged, but from the suggestive pretrial identification. Because the jurors
       are not present to observe the pretrial identification, they are not able to
       observe the witness making that initial identification. The certainty or
       hesitation of the witness when making the identification, the witness’s
       facial expressions, voice inflection, body language, and the other normal
       observations one makes in everyday life when judging the reliability of a
       person’s statements, are not available to the jury during this pretrial
       proceeding. There is a danger that the identification in court may only be
       a confirmation of the earlier identification, with much greater certainty
       expressed in court than initially.

       When the initial identification is in court . . . [t]he jury can observe the
       witness during the identification process and is able to evaluate the
       reliability of the initial identification.

United States v. Domina, 784 F.2d 1361, 1368 (9th Cir. 1986) (internal citations omitted);

accord Ralston v. State, 309 S.E.2d 135, 136–37 (Ga. 1983); State v. Lewis, 609 S.E.2d 515, 518

(S.C. 2005).

¶40    Notably, even among the courts that deemed Biggers applicable to first-time

in-court identifications, many ultimately concluded that the typical courtroom

identification procedure posed no constitutional problem. See, e.g., Hogan v. State, 908
P.2d 925, 929 (Wyo. 1995) (“[W]ithout more, the mere exposure of the accused to a witness

in the suggestive setting of a criminal trial does not amount to the sort of impermissible

confrontation    with   which    the   due    process    clause    is   concerned.”   (quoting

Middletown v. United States, 401 A.2d 109, 132 (D.C. 1979))).

¶41    Colorado was in this camp. We recognized in People v. Walker “that under some

circumstances an in-court identification may constitute an impermissible one-on-one

                                              19
confrontation which is unnecessarily suggestive and conducive to irreparable mistaken

identification.” 666 P.2d 113, 119 (Colo. 1983) (likening a witness’s first-time

confrontation with a defendant in court to a one-on-one show-up). Although the details

of the in-court identification procedure in Walker are somewhat ambiguous, the

prosecutor apparently “told [the witness], and she assumed, that the defendant on trial

was the shotgun-wielding robber.” Id. at 120.

¶42    We later clarified, however, that exclusion is not required for “in-court

identifications alleged to be suggestive simply because of the typical trial setting.” People

v. Monroe, 925 P.2d 767, 775 (Colo. 1996).5 Distinguishing Walker, we noted several factors

that made the identification procedure in Monroe comparatively less suspect, including

that “[t]he prosecution made no improper remarks to the witness.” Monroe, 925 P.2d at

774.   We also emphasized the role of counsel in forestalling or exposing any

suggestiveness in the identification and observed that special procedures may be

appropriate in certain circumstances. Id. (acknowledging the trial court’s discretion to

order in-person lineups or Crim. P. 41.1 nontestimonial identifications).




5 We observe that in several of our cases in this area, we seem to have conflated the Sixth
Amendment and due process tests for admissibility, permitting a witness to make an
in-court identification if based on an “independent source” distinct from any prior,
unnecessarily suggestive identification procedure. See, e.g., Monroe, 925 P.2d at 773–75;
Walker, 666 P.2d at 119; Gimmy v. People, 645 P.2d 262, 270 (Colo. 1982); People v. Mattas,
645 P.2d 254, 261 (Colo. 1982); People v. Thatcher, 638 P.2d 760, 770 (Colo. 1981); People v.
Smith, 620 P.2d 232, 238 n.11 (Colo. 1980); People v. Bowen, 490 P.2d 295, 298 (Colo. 1971);
Martinez v. People, 482 P.2d 375, 377 (Colo. 1971).

                                             20
                                 C. Perry and Its Wake

                              1. Perry v. New Hampshire

¶43    More recently, in Perry v. New Hampshire, the Supreme Court considered whether

Biggers requires a trial court to assess the reliability of an out-of-court identification

obtained under suggestive circumstances not arranged by law enforcement. 565 U.S. 228

(2012). Although Perry did not directly answer whether Biggers applies to a first-time

in-court identification, the Court’s reasoning significantly reshaped the terms of that

debate. We therefore discuss Perry and its rationale in some detail.

¶44    In Perry, police received a call that someone was trying to break into cars in the

parking lot of an apartment building. 565 U.S. at 233.     The responding officer

encountered Perry in the lot, holding two car-stereo amplifiers. Id. A second officer

remained with Perry while the first went upstairs to talk to a building resident who

witnessed the break-in. Id. at 234. When the officer asked the resident for a description

of the perpetrator, she spontaneously pointed to her window and said the person she had

seen breaking into a car was standing in the parking lot next to the other officer. Id. The

resident was later unable to identify Perry in a photographic array. Id. Perry moved to

suppress evidence of the resident’s out-of-court identification on due process grounds,

arguing that it amounted to an impermissible one-person show-up. Id. at 234–35. The

court denied the motion, reasoning that because the out-of-court identification did not

result from an unnecessarily suggestive procedure manufactured by the police, the

reliability of the testimony was for the jury to determine. Id. at 235.

¶45    After the jury convicted him of theft, Perry appealed, arguing that the suggestive

                                             21
circumstances surrounding the identification were enough to trigger the trial court’s duty

to evaluate the identification for reliability under Biggers before allowing the jury to

consider it. Id. at 236. Perry’s argument hinged largely on the Court’s statement in

Brathwaite that “reliability is the linchpin in determining the admissibility of

identification testimony.” Id. at 240 (quoting Brathwaite, 432 U.S. at 114). If “reliability is

the linchpin” of admissibility under the Due Process Clause, Perry argued, then the

Biggers reliability analysis should be triggered regardless of whether police were

responsible for creating the suggestive circumstances that marred the identification.

Id. at 240–41.

¶46    The Supreme Court rejected Perry’s reading of its precedent, observing that he had

“removed [the Court’s] statement in Brathwaite from its mooring.” Id. at 241. Read in

context, the Court explained, its reference to reliability appeared in the Court’s discussion

of the appropriate remedy “when the police use an unnecessarily suggestive identification

procedure.” Id. That remedy—the judicial screen for reliability—was adopted in lieu of an

automatic exclusionary rule and, importantly, “comes into play only after the defendant

establishes improper police conduct.” Id. Far from suggesting that the risk of mistaken

identification alone was enough to require judicial prescreening of identification

evidence, the Court had made clear that the “purpose of the check . . . was to avoid

depriving the jury of identification evidence that is reliable, notwithstanding improper

police conduct.” Id. (citing Brathwaite, 432 U.S. at 112–13).

¶47    In other words, the Court explained, the Biggers reliability analysis is triggered

“only when law enforcement officers use an identification procedure that is both

                                              22
suggestive and unnecessary.” Id. at 238–39. Revisiting the 1967 trilogy of cases and

Stovall’s progeny, the Court observed that each case had involved improper procedures

arranged by police. See id. at 237–38, 240–43. It discerned from those cases that “[a]

primary aim of excluding identification evidence obtained under unnecessarily

suggestive circumstances . . . is to deter law enforcement use of improper lineups,

show[-]ups, and photo arrays in the first place.” Id. at 241. The Court concluded that

“[t]his deterrence rationale is inapposite in cases, like Perry’s, in which the police engaged

in no improper conduct.” Id. at 242.

¶48    Importantly, the Court also expressed concern that to require trial courts to

prescreen eyewitness evidence for reliability under Biggers “any time an identification is

made under suggestive circumstances,” id. at 240, would “open the door to judicial

preview, under the banner of due process, of most, if not all, eyewitness identifications,”

id. at 243. This is because “most eyewitness identifications involve some element of

suggestion. Indeed, all in-court identifications do.” Id. at 244. (emphasis added).

¶49    The Court recognized the fallibility of eyewitness identifications, but underscored

that “[t]he Constitution . . . protects a defendant against a conviction based on evidence

of questionable reliability, not by prohibiting introduction of the evidence, but by

affording the defendant means to persuade the jury that the evidence should be

discounted as unworthy of credit.” Id. at 237. Among the safeguards built into the

adversarial system are the requirement that guilt be proven beyond a reasonable doubt,

the right to counsel, and the right to confront and cross-examine the prosecution’s

witnesses. Id. at 246. Other safeguards, such as the rules of evidence, cautionary jury

                                              23
instructions, and the ability to call expert witnesses to testify about the shortcomings of

eyewitness testimony, provide additional protection against convictions based on

questionable identification evidence. Id. at 247. Given the safeguards available in the

ordinary criminal trial, the Court concluded that the Due Process Clause does not require

a preliminary judicial inquiry into the reliability of eyewitness identification when the

identification was not procured under unnecessarily suggestive circumstances arranged

by law enforcement. Id. at 248.

                                         2. After Perry

¶50    The Perry decision shifted the debate over whether Biggers requires judicial

prescreening of first-time in-court identifications not preceded by suggestive out-of-court

identification procedures. The clear majority of courts to consider the issue since Perry

have concluded that, with respect to first-time in-court identifications, “the requirements

of due process are satisfied in the ordinary protections of trial.” United States v. Whatley,

719 F.3d 1206, 1216 (11th Cir. 2013).6

¶51    Tracking the reasoning in Perry, these courts have concluded that Biggers does not




6 See also, e.g., United States v. Thomas, 849 F.3d 906, 910–11 (10th Cir. 2017); United States
v. Hughes, 562 F. App’x 393, 398 (6th Cir. 2014); Young v. State, 374 P.3d 395, 411–12 (Alaska
2016) (but announcing new, more protective due process test under state law for future
cases); Fairley v. Commonwealth, 527 S.W.3d 792, 798–800 (Ky. 2017); Galloway v. State, 122
So. 3d 614, 664 (Miss. 2013); State v. Ramirez, 409 P.3d 902, 911–13 (N.M. 2017); State v.
Hickman, 330 P.3d 551, 571–72 (Or. 2014); cf. Benjamin v. Gipson, 640 F. App’x 656, 659 (9th
Cir. 2016) (rejecting ineffective assistance of counsel claim for failure to move to suppress
first-time in-court identification because, given Perry, motion likely to have been
unsuccessful).


                                               24
apply to the type of first-time in-court identifications at issue here for three main reasons.

First, because an ordinary in-court identification procedure involves no improper law

enforcement action, exclusion of an identification made under such circumstances would

serve no deterrent purpose and would thus be inappropriate under Perry. See State v.

Ramirez, 409 P.3d 902, 912 (N.M. 2017) (concluding defendant’s objections based on the

suggestiveness of the courtroom setting “do nothing to establish that the alleged taint . . .

if there was any, arose as a consequence of improper law enforcement influence”); see also

Whatley, 719 F.3d at 1216.

¶52    Second, these courts reason that the Perry Court squarely rejected the notion that

due process demands judicial prescreening of eyewitness identifications whenever they

might be unreliable or the product of suggestion. See, e.g., Fairley v. Commonwealth,

527 S.W.3d 792, 799 (Ky. 2017) (“Pointedly, the Court observed that many eyewitness

identifications are problematic for any number of reasons including . . . a witness’s poor

vision, the stress of the encounter, personal grudges and cross-racial perceptions . . . .”).

In so doing, the Court implicitly rejected the notion that due process requires judicial

prescreening of all in-court identifications. See id.; United States v. Thomas, 849 F.3d 906,

910–11 (10th Cir. 2017); Whatley, 719 F.3d at 1215–16.

¶53    Finally, like Perry, these courts place their trust in the ordinary safeguards of trial

that are at their height when an identification procedure takes place in open court.

See Young v. State, 374 P.3d 395, 411–12 (Alaska 2016) (“An in-court identification . . .

occurs in the presence of the judge, the jury, and the lawyers. The circumstances under

which the identification is made are apparent. Defense counsel has the opportunity to

                                             25
identify firsthand the factors that make the identification suggestive and to highlight

them for the jury.”); see also Fairley, 527 S.W.3d at 799–800; Whatley, 719 F.3d at 1217;

Ramirez, 409 P.3d at 913.

¶54    Notably, several courts that had previously applied Biggers to first-time in-court

identifications shifted course after Perry, concluding that the Supreme Court’s reasoning

undercut their earlier decisions. The Eleventh Circuit observed:

       When the Supreme Court made clear in Perry that Simmons, Biggers, and
       indeed “every case in the Stovall line” relied upon the involvement of law
       enforcement officials in the creation of the suggestive circumstances of the
       identification and that the Due Process Clause “does not require a
       preliminary judicial inquiry into the reliability of an eyewitness
       identification when the identification was not procured under
       unnecessarily suggestive circumstances arranged by law enforcement,” the
       Court removed the foundation upon which [the Eleventh Circuit’s prior
       cases] rested. And when the Supreme Court rejected the argument that the
       Due Process Clause requires judicial prescreening of all identifications
       obtained under suggestive circumstances and expressly disapproved the
       idea that in-court identifications would be subject to prescreening, it made
       clear that our precedents are no longer good law.

Whatley, 719 F.3d at 1216 (quoting Perry, 565 U.S. at 248). The Sixth Circuit, which had

earlier held that “[a]ll of the concerns that underlie the Biggers analysis . . . are no less

applicable when the identification takes place for the first time at trial,” Hill, 967 F.2d at

232, reversed course after Perry, observing that the Supreme Court had clarified that the

“due process rights of defendants identified in the courtroom under suggestive

circumstances are generally met through the ordinary protections in trial,” United States

v. Hughes, 562 F. App’x 393, 398 (6th Cir. 2014); see also Thomas, 849 F.3d at 911 (holding

that prior Tenth Circuit precedent requiring judicial reliability assessment for first-time

in-court identifications “is no longer viable” after Perry). And although the Eighth Circuit

                                             26
had previously applied Biggers to first-time in-court identifications, see Rundell, 858 F.2d

at 426–27, that court likewise concluded that Perry changed the legal landscape enough

that it was not plain error for a trial court to fail to conduct a reliability analysis of a first-

time in-court identification, see United States v. Shumpert, 889 F.3d 488, 491 (8th Cir. 2018).

¶55    A small minority of courts have applied Biggers to first-time in-court

identifications since Perry was decided.7 Notably, some of those cases do not address

Perry or its rationale in their analysis at all. See, e.g., United States v. Greene, 704 F.3d 298,

305–06 (4th Cir. 2013); City of Billings v. Nolan, 383 P.3d 219, 224–25 (Mont. 2016).

¶56    Others of those courts have held that first-time in-court identifications will be

excluded only where there is evidence of improper state action in eliciting the

identification. For example, the U.S. District Court for the District of Columbia reasoned

that an in-court identification procedure could be classified as state action under Perry,

but that scrutiny under Biggers should be limited to those identifications where “the

government d[oes] not have a basis for believing that the witness could make a reliable

identification,” and the identification is “merely an attempt to circumvent the due process

constraints on one-man show[-]ups.” United States v. Morgan, 248 F. Supp. 3d 208, 213 &

n.2 (D.D.C. 2017). The Seventh Circuit similarly declined to consider all first-time in-court




7See, e.g., Lee v. Foster, 750 F.3d 687, 691–92 (7th Cir. 2014); United States v. Greene, 704 F.3d
298, 305–06 (4th Cir. 2013); United States v. Morgan, 248 F. Supp. 3d 208, 211–15 (D.D.C.
2017); State v. Dickson, 141 A.3d 810, 822–27 (Conn. 2016); City of Billings v. Nolan, 383 P.3d
219, 224–25 (Mont. 2016).

                                                27
identification procedures impermissibly suggestive, but specifically held that a witness’s

failure to identify a defendant in a pretrial photographic array is not enough to trigger a

Biggers analysis. See Lee v. Foster, 750 F.3d 687, 691–92 (7th Cir. 2014).

¶57    In a 4-3 decision, the Connecticut Supreme Court agreed that Perry did not

foreclose application of Biggers to first-time in-court identifications because a prosecutor’s

conduct could involve improper state action that should be deterred. State v. Dickson,

141 A.3d 810, 827–28 (Conn. 2016). But the court went a step further, holding that in cases

where identity is at issue, first-time in-court identifications are so suggestive that they

necessarily “implicate due process protections and must be prescreened by the trial

court.” Id. at 822–25. The court dismissed the Supreme Court’s reference in Perry to the

dubiousness of subjecting all in-court identifications to a reliability analysis as a “passing,

general reference” that could not foreclose the “conclusion that [such identifications] can

implicate due process concerns under certain circumstances.” Id. at 828. The court then

delineated new procedures for prescreening first-time in-court identifications. Id. at 835.

But see id. at 849–50 (Zarella, J., concurring) (doubting state court’s authority to adopt

prophylactic rules under the United States Constitution).

       Massachusetts’ Supreme Judicial Court has also created a rule limiting in-court

identifications where the eyewitness either was not asked to make an out-of-court

identification, Commonwealth v. Crayton, 21 N.E.3d 157, 164–73 (Mass. 2014), or made an

equivocal prior identification, Commonwealth v. Collins, 21 N.E.3d 528, 534 (Mass. 2014).

These decisions, however, turn on state “[c]ommon law principles of fairness,” and

explicitly acknowledge the court’s departure from U.S. Supreme Court jurisprudence.

                                              28
Crayton, 21 N.E.3d at 165 (contrasting Massachusetts’ test with the standard articulated

in Perry).

       Finally, the First Circuit has declined to take a side in the debate, concluding that

the defendant’s arguments for exclusion in that case failed either way. United States v.

Correa-Osorio, 784 F.3d 11, 19–22 (1st Cir. 2015). If Biggers did not apply, the in-court

identification was permissible because the defendant “received all the safeguards Perry

stamped sufficient to protect . . . due process rights.” Id. at 20. And even under Biggers,

the First Circuit reasoned, the defendant “never gets to first base,” because the only

suggestion he alleged in his identification was “that he had a huge ‘pick me’ sign on him

because . . . he was the only male defendant at counsel table.” Id. at 21–22. Correa-Osorio

suggests that the gap between these two approaches to in-court identifications may not

be so wide: absent evidence of unusual suggestion, most courts ultimately allow in-court

identifications to go to the jury.

                      D. The Brothers’ In-Court Identifications

¶58    Relying on the reasoning in Perry, we hold that where an in-court identification is

not preceded by an impermissibly suggestive pretrial identification procedure arranged

by law enforcement, and where nothing beyond the inherent suggestiveness of the

ordinary courtroom setting made the in-court identification itself constitutionally

suspect, due process does not require the trial court to assess the identification for

reliability under Biggers.

¶59    We acknowledge the suggestiveness that inheres in identifying a defendant for the

first time in court. But Perry rejected the argument that the Due Process Clause requires

                                            29
judicial prescreening for reliability “any time an identification is made under suggestive

circumstances.” 565 U.S. at 240. And we cannot ignore that the Supreme Court implicitly

dismissed the notion that the suggestiveness inherent in “all in-court identifications”

itself justifies a Biggers analysis. See id. at 244. We further agree with the Court’s

implication that such a broad rule would be unworkable. See id.

¶60    Although the prosecution functions as a state actor in connection with law

enforcement, see Dickson, 141 A.3d at 824, Perry made clear that Biggers prescreening is

not required in the absence of improper state action. See 565 U.S. at 241–42, 245. Indeed,

“[t]he very purpose of the check . . . [is] to avoid depriving the jury of identification

evidence that is reliable, notwithstanding improper [law enforcement] conduct.” Id. at 241.

The inherent suggestiveness of an ordinary courtroom setting does not, without more,

give rise to improper state action. The prosecution does not force the accused to sit at his

counsel’s table; instead, a defendant typically chooses to sit there (instead of in the

audience) to assist in his defense. See Correa-Osorio, 784 F.3d at 20; Whatley, 719 F.3d at

1217. Because excluding a first-time identification made in an ordinary courtroom setting

would not serve to deter improper law enforcement action, it would be inappropriate

under Perry. See 565 U.S. at 241–42.

¶61    Nor are we inclined to require prescreening of in-court identifications in the

narrower set of cases where, as here, the witness failed to identify the defendant in a

pretrial procedure.    Far from deterring improper state action, such a rule could

disincentivize the use of properly conducted lineups and encourage the prosecution to

try their luck in the (typically) suggestive trial setting. Moreover, there are legitimate

                                            30
reasons why a witness might be better able to identify a defendant at trial—live, and in

person, with view of his expression and manner—than in the sort of photographic array

used in this case.

¶62    Finally, Perry made clear that ordinary trial safeguards are the appropriate checks

on identifications made under suggestive circumstances not attributable to improper law

enforcement conduct. See id. at 246–48. Indeed, when a first-time identification takes

place in court, counsel can expose—as defense counsel ably did in this case—any

suggestiveness at work in the courtroom, cf. Wade, 388 U.S. at 230–31, while juries can

make contemporaneous assessments of credibility. And where a witness makes a first-

time in-court identification, the witness’s previous failure to identify the defendant

presents ideal fodder for impeachment on cross-examination. In short, we cannot,

consistent with Perry, conclude that in-court identifications alleged to be suggestive

simply because of the ordinary trial setting must be screened rather than subjected to

cross-examination and argument before the jury.

¶63    Though we decline to require judicial prescreening of all in-court identifications

under Biggers, we recognize, as we did in Walker, that some courtroom identifications not

stemming from improper out-of-court identification procedures might still raise

constitutional concern. Here, however, because Garner alleges no impropriety in the

pretrial photographic arrays nor anything unusually suggestive about the circumstances

surrounding the brothers’ subsequent in-court identifications, we hold that federal due




                                           31
process8 did not require their exclusion at trial.9

                               E. Evidentiary Challenges

¶64    That due process does not require a reliability hearing under Biggers does not strip

judges of their role as gatekeepers under the rules of evidence. See Perry, 565 U.S. at

245–47 (declining to “enlarge the domain of due process” in part because of existing

safeguards against questionable identifications, including state and federal rules of

evidence). Here, however, because Garner failed to object to the brothers’ in-court

identifications under any particular rule of evidence, we agree with the court of appeals

that his evidentiary arguments are unpreserved. We cannot hold that it was plain error

for the trial court not to exclude the identifications under CRE 403, 602, or 701 sua sponte.

                                     III. Conclusion

¶65    We hold that where an in-court identification is not preceded by an impermissibly

suggestive pretrial identification procedure arranged by law enforcement, and where

nothing beyond the inherent suggestiveness of the ordinary courtroom setting made the

in-court identification itself constitutionally suspect, due process does not require the

trial court to assess the identification for reliability under Biggers. Because Garner alleges




8We do not separately analyze our state constitutional due process guarantee because
Garner has not argued that it should be interpreted any more broadly than its federal
counterpart.
9 Because application of Biggers’ reliability test was not required for the in-court
identifications at issue, we have no occasion to consider the additional factors Garner
urges us to fold into that analysis.


                                              32
no impropriety regarding the pretrial photographic arrays, and the record reveals

nothing unusually suggestive about the circumstances of the brothers’ in-court

identifications, we hold that the in-court identifications did not violate due process. We

further hold that Garner’s evidentiary arguments are unpreserved and that the trial

court’s admission of the identifications was not plain error under CRE 403, 602, or 701.

Accordingly, we affirm the judgment of the court of appeals.



JUSTICE HART dissents, and JUSTICE HOOD and JUSTICE GABRIEL join in the
dissent.




                                           33
JUSTICE HART, dissenting.

¶66    In Neil v. Biggers, the Supreme Court explained that when a procedure used to

elicit eyewitness identification of a criminal defendant is “so unnecessarily suggestive

and condu[cive] to irreparable mistaken identification that [the defendant] was denied

due process of law” that procedure must be screened to ensure the reliability of the

identification. 409 U.S. 188, 196 (1972) (quoting Stovall v. Denno, 388 U.S. 293, 302 (1967)).

In Perry v. New Hampshire, the Court made clear that the requirement for this due process

check “turn[s] on the presence of state action . . . .” 565 U.S. 228, 233 (2012).

This case involves one of the most suggestive of all possible identification procedures—

in-court identification. The in-court identifications made in this case were arranged by a

prosecutor—a member of law enforcement. And they were conducive to irreparable

misidentification because all three witnesses had failed to identify the defendant when

presented with the opportunity to do so before trial. Mr. Garner was entitled to have the

proposed eyewitness identifications screened by the judge to evaluate their likely

reliability before or, if necessary, even during trial.1




1 I appreciate that the trial judge may not always know if the prosecution intends a
first-time, one-on-one identification of the defendant at trial. In the ordinary course,
defense counsel should request a pre-trial hearing when there seems to be the potential
for such an identification procedure. If defense counsel is uncertain of the prosecution’s
intentions in this regard, she may request an order for discretionary disclosure to the
defense by the prosecution under Crim. P. 16 (I)(d)(1). The trial court may also institute
a standard procedure requiring the prosecution to disclose to the court and defense
counsel if she intends to attempt such an identification at trial. See C.R.E. 104(a)

                                               1
¶67    The majority concludes that Perry settled the question of whether in-court

identifications should be screened for reliability. In fact, Perry did not even consider that

question. And while many courts since Perry have reached the conclusion that the

majority reaches today, those courts have failed to adequately consider what a growing

body of science and experience have taught us about eyewitness identifications. As a

result, they have failed to take seriously the due process concerns raised by first-time

in-court identifications.

                                             A.

¶68    First-time in-court identifications are inherently suggestive. A witness appears in

the courtroom, never having successfully identified the defendant before that moment,

and is asked whether the defendant—the one person who the police and prosecutor




(“Preliminary questions concerning the qualification of a person to be a witness . . . or the
admissibility of evidence shall be determined by the court . . . .”); C.R.E. 403 (“Although
relevant, evidence may be excluded if its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or misleading the jury . . . .”);
C.R.E. 602 (“A witness may not testify to a matter unless evidence is introduced sufficient
to support a finding that he has personal knowledge of the matter.”); C.R.E. 611(a) (“The
court shall exercise reasonable control over the mode and order of interrogating
witnesses and presenting evidence so as to (1) make the interrogation and presentation
effective for the ascertainment of the truth . . . .”). Indeed, there is nothing about the
court’s holding today that prevents trial courts from imposing such restrictions on the
admission of evidence, irrespective of the majority’s conclusion today regarding what
due process requires. Just because a court need not hold a pretrial hearing as a matter of
constitutional law does not mean that a court should not hold such a hearing under the
rules of evidence. Cf. C.R.E. 102 (The rules of evidence “shall be construed to secure
fairness in administration . . . and promotion of growth and development of the law of
evidence to the end that the truth may be ascertained and proceedings justly
determined.”)

                                             2
believe they have enough evidence to try for the crime in question—is in fact the right

one. “It is hard to imagine a situation more clearly conveying the suggestion to the

witness that the one presented is believed guilty . . . .” United States v. Wade, 388 U.S. 218,

234 (1967) (discussing show-up identification procedures). “The prosecutor, the witness,

and everyone else in the courtroom are aware that the suspect is the individual seated at

the defense table,” and “[t]here is no way to safeguard the witness from influence caused

by subtle cues in the prosecutor’s questioning or not-so-subtle cues in the courtroom

itself.” Aliza B. Kaplan & Janis C. Puracal, Who Could it Be Now? Challenging the Reliability

of First-Time In-Court Identifications After State v. Henderson and State v. Lawson, 105 J.

Crim. L. & Criminology 947, 985 (2015).           Witnesses faced with such a suggestive

circumstance “may identify the defendant out of reliance on the prosecutor and in

conformity with what is expected of them rather than because their memory is reliable.”

Commonwealth v. Crayton, 21 N.E.3d 157, 166–67 (Mass. 2014).

¶69     In-court identifications, like other eyewitness identifications, are also remarkably

fallible.    Amicus curiae, the Innocence Project, has found that eyewitness

misidentification is the leading cause of DNA-confirmed wrongful convictions, with

more than 70 percent of DNA exonerations involving eyewitness misidentification. Brief

of Amicus Curiae The Innocence Project, at 3. “Of those [exonerees], more than half

(53 percent) were misidentified in court.” Shirley LaVarco & Karen Newirth, Connecticut

Supreme Court Limits In-Court Identification in Light of the Danger of Misidentification, The

Innocence Project (Aug. 29, 2016), https://perma.cc/4TSS-6D5G. Significantly, scientific

research has demonstrated that eyewitness identifications are less reliable with the

                                              3
passage of time.      Nat’l Acad. of Sci., Identifying the Culprit: Assessing Eyewitness

Identification 110 (2014) (hereinafter NAS Report).

¶70    Despite their lack of reliability, in-court identifications are also especially

persuasive to a jury. As the majority acknowledges, “there is almost nothing more

convincing than a live human being who takes the stand, points a finger at the defendant,

and says ‘That’s the one!’” Watkins v. Sowders, 449 U.S. 341, 352 (1982) (Brennan, J.,

dissenting); see also United States v. Correa-Osorio, 784 F.3d 11, 29 (1st Cir. 2015) (Barron, J.,

concurring in part and dissenting in part) (“Eyewitness testimony is undeniably

powerful. That testimony is all the more powerful when the eyewitness identifies the

defendant right in front of the jury.”); United States v. Hill, 967 F.2d 226, 231 (6th Cir. 1992)

(“[O]f all the evidence that may be presented to the jury, a witness’ in-court statement

that ‘he is the one’ is probably the most dramatic and persuasive.” (quoting United States

v. Russell, 532 F.2d 1063, 1067 (6th Cir. 1976)); State v. Henderson, 27 A.3d 872, 889 (N.J.

2011) (“[T]here is almost nothing more convincing [to a jury] than” eyewitness

identification of the defendant. (quoting Watkins, 449 U.S. at 352 (Brennan, J.,

dissenting))).

¶71    Unfortunately, in-court identification is also not susceptible to effective challenge

through cross-examination because “cross-examination is far better at exposing lies than

at countering sincere but mistaken beliefs.” State v. Dickson, 141 A.3d 810, 832 (Conn.

2016) (quoting State v. Guilbert, 49 A.3d 705, 725 (Conn. 2012)); see also NAS Report, supra,

at 110. A witness who mistakenly believes that he is accurately identifying the defendant

will come across in cross-examination as quite sincere and confident.                And while

                                                4
confidence “is not a reliable predictor of the accuracy of the identification, especially

where the level of confidence is inflated by its suggestiveness[,]” Crayton, 21 N.E.3d at

168, confidence can be very persuasive to a jury. In fact, “[s]tudies show that eyewitness

confidence is the single most influential factor in juror determinations regarding the

accuracy of an eyewitness identification.” State v. Lawson, 291 P.3d 673, 705 (Or. 2012).

The impact of confidence on juror evaluation of an identification makes it very hard for

cross-examination to undercut an in-court identification.       And this is particularly

troubling in light of the numerous studies showing that “under most circumstances,

witness confidence or certainty is not a good indicator of identification accuracy.” Id. at

704. It is for these reasons that some state supreme courts are rethinking reliance on

cross -examination as a guard against mistaken eyewitness identification. See Dickson,
141 A.3d at 832 (noting that “cross-examination is unlikely to expose any witness

uncertainty or weakness” in the in-court identification); Commonwealth v. Collins, 21
N.E.3d 528, 536 (Mass. 2014) (“[C]ross-examination cannot always be expected to reveal

an inaccurate in-court identification where most jurors are unaware of the weak

correlation between confidence and accuracy and of witness susceptibility to

manipulation by suggestive procedures or confirming feedback.” (quoting Supreme

Court   Judicial   Court   Study    Group    on   Eyewitness    Evidence:    Report    and

Recommendations to the Justices 20 (July 25, 2013) (internal quotation marks omitted)));

Henderson, 27 A.3d at 918 (concluding that the state’s earlier test for evaluating the

reliability of eyewitness testimony rested too heavily on the assumption “that jurors

would recognize and discount untrustworthy eyewitness testimony”).

                                            5
¶72    These characteristics of an in-court identification—its suggestiveness, fallibility,

persuasiveness, and imperviousness to cross-examination—make first-time in-court

identifications exactly the kind of identification procedure that is “conduc[ive] to

irreparable mistaken identification . . . .” Biggers, 409 U.S. at 196. That, of course, is not

the end of the analysis. The question remains: Are first-time in-court identifications

unnecessarily suggestive and are they the product of state action, such that they fall under

the ambit of the Constitution’s protections?

                                             B.

¶73    Perry did not consider, and does not resolve, the question we confront here today.

See Galloway v. State, 122 So. 3d 614, 663 (Miss. 2013) (“The United States Supreme Court

has not decided whether Biggers applies to an in-court identification not preceded by an

impermissibly suggestive pretrial identification.”), cert. denied, 572 U.S. 1134 (2014); see

also Dickson, 141 A.3d at 821 (“The United States Supreme Court has not yet addressed

the question of whether first time in-court identifications are in the category of

unnecessarily suggestive procedures that trigger due process protections.”).             The

majority’s reliance on Perry unmoors that case from its factual setting and ignores the

parallels between an unnecessarily suggestive pretrial identification procedure arranged

by one branch of law enforcement—the police—and an unnecessarily suggestive in-court

identification arranged by another branch of law enforcement—the prosecution.

¶74    In Perry, the Court was confronted with the following question: “Do the due

process safeguards against the State’s use of unreliable eyewitness identification evidence

at trial apply to all identifications which arise from impermissibly suggestive

                                               6
circumstances and which are very substantially likely to lead to misidentification, or only

to those identifications which are also the product of ‘improper state action’?” Brief for

Petitioner at i, Perry, 565 U.S. 228 (No. 10-8974). The uniform focus of both the parties’

briefs and the amicus briefs submitted to the Court in Perry was whether state action was

or was not required to call into question the reliability of an eyewitness identification.

See generally Brief for Petitioner, Perry, 565 U.S. 228 (No. 10-8974); Brief for Respondent,

Perry, 565 U.S. 228 (No. 10-8974); Brief for the Am. Psychological Ass’n as Amici Curiae

Supporting Petitioner, Perry, 565 U.S. 228 (No. 10-8974); Brief for the Nat’l Ass’n of

Criminal Def. Lawyers as Amici Curiae Supporting Petitioner, Perry, 565 U.S. 228 (No.

10-8974); Brief for Wilton Dedge et al. as Amici Curiae Supporting Petitioner, Perry,

565 U.S. 228 (No. 10-8974); Brief for the Innocence Network as Amici Curiae Supporting

Petitioner, Perry, 565 U.S. 228 (No. 10-8974); Brief for the Criminal Justice Legal Found. as

Amici Curiae Supporting Respondent, Perry, 565 U.S. 228 (No. 10-8974); Brief for the State

of Louisiana et al. as Amici Curiae Supporting Respondent, Perry, 565 U.S. 228 (No.

10 -8974); Brief for the United States as Amici Curiae Supporting Respondent, Perry, 565
U.S. 228 (No. 10-8974); Brief for the Nat’l Dist. Attorney’s Ass’n as Amici Curiae

Supporting Respondent, Perry, 565 U.S. 228 (No. 10-8974).

¶75    Of course, the context in which that question was being answered was a pretrial

identification that had not been arranged by the police. The opinion, not surprisingly, in

addressing the need for state action to implicate constitutional protections, focused on

the need for police participation in the unnecessarily suggestive identification procedure.

The only context in which Perry focused on in-court identification was when the Court

                                             7
rejected Mr. Perry’s argument that any suggestive identification should be subject to

judicial screening. 565 U.S. at 240–44. I agree with the majority that the Supreme Court’s

reasoning in Perry forecloses the conclusion that all in-court identifications should be

screened merely because in-court identification always involves an element of

suggestiveness. But the Court’s reasoning in Perry and in Biggers does not foreclose—

and, I believe, requires—judicial screening of some in-court identifications. See United

States v. Morgan, 248 F. Supp. 3d 208, 213 (D.D.C. 2017) (“Although the Supreme Court

implied in Perry that it did not want all in-court identifications to be subject to judicial

reliability screening, due process concerns require such screening for an initial in-court

identification that is equivalent to a one-man showup.” (internal citation omitted)). In

particular, first-time in-court identifications like the one here are unnecessarily

suggestive, conducive to irreparable misidentification, and arranged by law enforcement.

¶76    First-time in-court identifications are at least as suggestive as the pretrial

identification processes disapproved of by this and other courts. Dickson, 141 A.3d at

822–23 (“[W]e are hard-pressed to imagine how there could be a more suggestive

identification procedure than placing a witness on the stand in open court, confronting

the witness with the person who the state has accused of committing the crime, and then

asking the witness if he can identify the person who committed the crime. If this

procedure is not suggestive, then no procedure is suggestive.”). A first-time in-court

identification is effectively a “show-up”—the witness is confronted with a single

potential suspect and asked if he or she is the right one. But in-court identifications are

in fact more suggestive than show-ups. A show-up might happen quite soon after a

                                             8
crime, at a time when the police are still investigating and might not yet have settled on

a suspect. An in-court identification, by contrast, presents a witness with the single

person who the police and the prosecutor believe committed the crime and typically does

so long after the commission of the crime.

¶77    Second, the chances of mistake in a first-time in-court identification are at least as

likely and the consequences of the mistake are the same—a wrongful conviction. See Hill,
967 F.2d at 232 (“The due process concerns are identical in both cases and any attempt to

draw a line based on the time the allegedly suggestive identification technique takes place

seems arbitrary. All of the concerns that underlie the Biggers analysis, including the

degree of suggestiveness, the chance of mistake, and the threat to due process are no less

applicable when the identification takes place for the first time at trial.”).

¶78    And finally, first-time in-court identification, like impermissibly suggestive

pretrial identifications, involves the state action that Perry explained was necessary to

raise due process concerns. In pretrial identifications, the law enforcement arm whose

misconduct might be deterred by the Biggers screening requirement is the police. When

a prosecutor—another arm of law enforcement—is considering asking for a first-time

in-court identification, requiring a judicial screening will deter that prosecutor from

simply gambling that the courtroom setting will produce the desired identification. As

the Connecticut Supreme Court recognized in prohibiting in-court identifications that

were not preceded by an appropriate pretrial identification, “the rationale for the rule

excluding identifications that are the result of unnecessarily suggestive procedures—



                                              9
deterrence of improper conduct by a state actor—applies equally to prosecutors.”

Dickson, 141 A.3d at 824.2

¶79    A first-time in-court identification will only occur when a witness has either not

had an opportunity to identify the defendant before trial or, as happened here, has failed

to identify the defendant when given the opportunity. In either case, the prosecution

should be required to explain why it believes the in-court identification will be

sufficiently reliable to avoid the irreparable harm of a mistake caused by the suggestive

setting.

                                              C.

¶80    For these reasons, I believe that a first-time in-court identification requires pretrial

screening applying the factors set forth in Biggers.3 If the trial court had conducted that

screening here, it is unlikely that the three brothers would have been permitted to identify

Mr. Garner for the first time from the witness stand. Biggers requires a court to consider




2 The rule adopted by both the Connecticut and the Massachusetts courts—that an
in-court identification must be preceded by an appropriate pretrial identification—has
much to recommend it and may one day be recognized as required by due process.
Cognizant of concerns about a state supreme court’s authority to adopt prophylactic rules
under the federal Constitution, I confine myself here to the application of the Supreme
Court’s established test for screening eyewitness identifications procured through
unnecessarily suggestive state action.
3 I agree with the majority that requiring this screening only for in-court identifications
that are preceded by a failure to identify could disincentivize the police to use appropriate
pretrial identification procedures. And I believe that the conduct that application of the
Biggers screen would seek to deter in this context is any use of first-time in-court
identifications. Of course, the brothers’ failure to identify Mr. Garner in a photo line-up
is something the court would consider as part of the screening process.

                                              10
       the opportunity of the witness to view the criminal at the time of the crime,
       the witness’ degree of attention, the accuracy of the witness’ prior
       description of the criminal, the level of certainty demonstrated by the
       witness at the confrontation, and the length of time between the crime and
       the confrontation[,]

and to assess the reliability of an identification. 409 U.S. at 199–200. Considering each of

those factors here, the likely reliability of the brothers’ in-court identifications was

extremely low.

¶81    As described by many witnesses in attendance, the shooting occurred in a very

short period of time, during which the three brothers were scared for themselves and for

each other. They had very little time to view who was shooting and each of them testified

that their attention during that time was not on the shooter’s face. Substantial scientific

evidence shows that “eyewitness memory for persons encountered during events that

are . . . highly stressful . . . may be subject to substantial error.” Henderson, 27 A.3d at 904

(quoting Charles A. Morgan III et al., Accuracy of Eyewitness Memory for Persons

Encountered During Exposure to Highly Intense Stress, 27 Int’l J.L. & Psychiatry 265, 274

(2004)); see also Lawson, 291 P.3d at 700–01.          Moreover, as we have previously

acknowledged, “recognition accuracy [is] poorer when the perpetrator [holds] a

weapon.” Bernal v. People, 44 P.3d 184, 190 (Colo. 2002) (quoting Vaughn Tooley et al.,

Facial Recognition: Weapon Effect and Attentional Focus, 17 J. of Applied Soc. Psychology

845, 854 (1987)).

¶82    The passage of time between the crime and the confrontation was significant; the

shooting occurred three full years before the trial. Research demonstrates that “the more



                                              11
time that passes, the greater the possibility that a witness’ memory of a perpetrator will

weaken.” Henderson, 27 A.3d at 907.

¶83   The three brothers offered wildly varying descriptions of the shooter over the

course of the investigation. Initially, one described him as a young, bald man with the

word “north” tattooed on his head. Another described him as a Hispanic man with short

black hair. Later, two of the brothers said the shooter had both a mustache and a soul

patch. Each of the brothers also gave differing descriptions of the shooter’s clothes—one

said he wore a bandana, another said jeans and tennis shoes, and the third said a dark

shirt. Of these various items of clothing, the only one that Mr. Garner was wearing that

night was a dark shirt.

¶84   If the court had screened for reliability before trial, the only evidence it would have

had that would go to the brothers’ “level of certainty” would be the fact that none of the

three was able to identify Mr. Garner in a photo array as the person who shot at them

that night, notwithstanding their later courtroom assertions of certainty and that they

would never forget Mr. Garner’s face. In fact, one of the brothers specifically said that

Mr. Garner had been in the bar but that he was not the shooter. The brothers had no

certainty at all before walking into the courtroom about their ability to identify Mr.

Garner as the shooter.4




4 While the brothers’ testimony from the stand reflected an extremely high level of
certainty, certainty and accuracy do not have a high level of correlation. See, e.g., Neil
Brewer, et al., The Confidence-Accuracy Relationship in Eyewitness Identification, 8 Johns.
12
¶85    Given these facts, a pretrial screening for reliability quite likely would have led the

court to conclude that the brothers’ first-time in-court identifications lacked any

likelihood of reliability and prevented a very high risk of the irreparable mistaken

identification that due process protects against. Mr. Garner may or may not have

committed the crime for which he was convicted. The process by which he was convicted

was fundamentally unfair. Our Constitution requires more.

¶86    I respectfully dissent. I am authorized to state that JUSTICE HOOD and JUSTICE

GABRIEL join in this dissent.




Experimental Psychol. Applied 44, 44–45 (2002) (“[T]he outcomes of empirical studies,
reviews, and meta-analyses have converged on the conclusion that the
confidence-accuracy relationship for eyewitness identification is weak . . . .”). For that
reason, many states have replaced the “certainty” factor in the Biggers analysis. See, e.g.,
State v. Herrera, 902 A.2d 177, 186 (N.J. 2006); Brodes v. State, 614 S.E.2d 766, 771 (Ga. 2005).

                                               13